


110 HR 1179 IH: To clarify the authority of the Secretary of the Interior

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1179
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mr. Udall of Colorado
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To clarify the authority of the Secretary of the Interior
		  with regard to management of elk in Rocky Mountain National
		  Park.
	
	
		1.DefinitionsAs used in this Act—
			(1)the term
			 Secretary means the Secretary of the Interior;
			(2)the term
			 Park means Rocky Mountain National Park;
			(3)the term
			 qualified individuals means individuals who possess a valid
			 resident big-game hunting license issued by the State of Colorado and who
			 possess such other qualifications as the Secretary may establish after
			 consultation with the Colorado Division of Wildlife; and
			(4)the term Elk
			 and Vegetation Management Plan means the Elk and Vegetation Management
			 Plan for Rocky Mountain National Park described in the draft environmental
			 impact statement dated April 2006 with respect to such plan.
			2.Use of
			 servicesNothing in the Act of
			 March 2, 1929 (45 Stat. 1537; 16 U.S.C. 198c), or other applicable law, shall
			 be construed as prohibiting the Secretary from using the services of qualified
			 individuals, as volunteers or under contract with the Secretary, to assist in
			 implementation of the Elk and Vegetation Management Plan by using lethal means
			 to reduce the population of elk within the Park.
		3.ConsultationThe Secretary shall consult with the
			 Colorado Division of Wildlife regarding possible participation by such Division
			 in implementation of the Elk and Vegetation Management Plan.
		4.LimitationNothing in this Act shall be construed as
			 applicable to the taking of wildlife within the Park for any purpose other than
			 the implementation of the Elk and Vegetation Management Plan.
		
